DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 12/17/2021. 

Allowable Subject Matter
2. 	Claims 1, 8-11 and 18-21 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
The present claims are allowable over the closest reference: Pradip, et al. (WO 99/29776 A1 as listed on the IDS dated 9/26/2019).


           Summary of Claim 1: 
A masterbatch composition comprising in weight percent based on the weight of the composition: 
(A)
10 to 50 weight percent (wt%) of an ethylenic polymer with
(1) a crystallinity at room temperature of 34% to 55%, or 65% to 80%, and
(2) a melt index (l2) of 0.1 to 50 decigrams per minute (dg/min), wherein the ethylenic polymer is linear or substantially linear and is an ethylene homopolymer or ethylene-α-olefin copolymer; 
(B)
15 to 60 wt% of a halogenated flame retardant; 
(C)
15 to 60 wt% an inorganic antimony flame retardant; and 
(D)
0 to 20 wt% of at least one of an inorganic flame retardant other than the inorganic antimony flame retardant.

 
Pradip et al. teach compositions comprising a semi-crystalline polymer selected from ethylene vinyl acetate, ethylene ethyl acetate, low density polyethylene, and the like (p. 3, lines 20-22), a 
Pradip et al. do not teach or fairly suggest the claimed masterbatch composition, wherein the composition comprises, in particular, the claimed ethylenic polymer being linear or substantially linear and an ethylene homopolymer or ethylene-α-olefin copolymer.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763